               Case 18-10601-MFW               Doc 1651         Filed 11/02/18        Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------x
                                                              : Chapter 11
In re:                                                        :
                                                              : Case No. 18-10601 (MFW)
The Weinstein Company Holdings LLC, et al.,                   :
                                                              : (Jointly Administered)
                            1
                  Debtors.                                    :
                                                              : Related Docket Nos.: 1350
--------------------------------------------------------------x

               NOTICE OF FILING AMENDED STIPULATION REGARDING
               ASSUMPTION AND ASSIGNMENT OF NETFLIX CONTRACTS

                  PLEASE TAKE NOTICE that, on August 13, 2018, The Weinstein Company

Holdings LLC and its affiliated debtors and debtors-in-possession (collectively, the “Debtors”)

and Lantern Entertainment LLC (“Lantern”) filed with the United States Bankruptcy Court for

the District of Delaware (the “Court”) the Motion of the Debtors and Lantern Entertainment,

LLC Pursuant to Fed. R. Bankr. P. 9019 for Approval of Stipulation Regarding the Assumption

and Assignment of Netflix Contracts [D.I. 1350] (the “Motion”) seeking approval of a stipulation

by and among the Debtors, Lantern, and Netflix Global LLC, Netflix International B.V., Netflix

Studios LLC, and Netflix, Inc. (collectively, “Netflix”).

                  PLEASE TAKE FURTHER NOTICE that the Motion is scheduled to be

considered by the Court at a hearing on November 6, 2018 at 2:00 p.m. (ET) (the “Hearing”).

                  PLEASE TAKE FURTHER NOTICE that attached to the Motion as Exhibit A is

the Order Pursuant to Fed. R. Bankr. P. 9019 Approving Settlement Stipulation Regarding the


1
    The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837).
The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New
York 10013. Due to the large number of Debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers are
not provided herein. A complete list of this information may be obtained on the website of the Debtors’ noticing
and claims agent at http://dm.epiq11.com/twc.




#50738252 v2
               Case 18-10601-MFW      Doc 1651     Filed 11/02/18    Page 2 of 2



Assumption and Assignment of Netflix Contracts (the “Proposed Order”) approving the Motion.

Attached as Exhibit 1 to the Proposed Order, is a copy of the Stipulation Regarding Assumption

and Assignment of Netflix Contracts (the “Stipulation”) executed by the Debtors, Lantern and

Netflix.

                PLEASE TAKE FURTHER NOTICE that the Debtors, Lantern, Netflix and

Portfolio Funding Company LLC I (together, the “Parties”), have entered into an amended

stipulation (the “Amended Stipulation”). Attached hereto as Exhibit A is the executed Amended

Stipulation. Attached hereto as Exhibit B is a blackline comparison of the Stipulation against

the Amended Stipulation.

                PLEASE TAKE FURTHER NOTICE that at the Hearing the Parties will seek

entry of the Proposed Order approving the Amended Stipulation.

Dated: November 2, 2018                    Respectfully Submitted,
Wilmington, DE
                                            /s/ Evelyn J. Meltzer
                                           David B. Stratton (No. 960)
                                           Evelyn J. Meltzer (No. 4581)
                                           PEPPER HAMILTON LLP
                                           Hercules Plaza, Suite 5100
                                           1313 N. Market Street, P.O. Box 1709
                                           Wilmington, Delaware 19801
                                           Tel: (302) 777-6500

                                                   and

                                           Michael S. Stamer
                                           Abid Qureshi
                                           Meredith A. Lahaie
                                           Jennifer L. Woodson
                                           AKIN GUMP STRAUSS HAUER & FELD LLP
                                           One Bryant Park
                                           New York, NY 10036
                                           (212) 872-1000 (Telephone)
                                           (212) 872-1002 (Facsimile)

                                           Counsel for Lantern Entertainment LLC



                                             -2-
#50738252 v2
